To compel respondent to vacate an order requiring relator, upon the submission of a bill of exceptions on appeal, to procure from the stenographer and furnish counsel for appellee in the suit, a copy of a portion of the testimony taken on the trial, to enable him to prepare amendments to the bill of exceptions.
Denied October 22, 1895, without costs.
Held, that inasmuch as the-statute relating to the duties of the stenographer of the Kent Circuit (3 How. Stat., Sec. 6534 e 2) provides that the appellant may tax as costs stenographer’s fee, and that the transcript procured may be used by the opposite party in proposing amendments to the record, the court may require appellant to furnish the opposite party with a copy of the stenographer’s notes necessary for the preparation of the amendments.